REASONS FOR ALLOWANCE
Claims 1-13 and 15-18 are pending. Claim 14 is canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s arguments, see page 11 of the remarks, filed on 03/09/2021, with respect to objection to Drawings have been fully considered and are persuasive. The objection of Fig. 8 has been withdrawn.
Applicant’s arguments, see page 11 of the remarks, filed on 03/09/2021, with respect to 35 U.S.C. § 102(a) (1) have been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn. 

Allowable Subject Matter
Claims 1-13 and 15-18 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-13 and 15-18, the cited prior art, either alone or in combination, fails to teach the claimed features of:
modifying the control channel messages of the downlink control channel that relate to traffic channel information and transmitting the modified control channel messages to the first set of digital mobile radio communication devices in order to 
wherein the second frequency operating between the first set of digital mobile radio communication devices and the repeater device is different from the first frequency that is used for transmitting the signals from the donor base station to the repeater device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464